Case 19-80064-TLS           Doc 850       Filed 04/01/19 Entered 04/01/19 15:18:51                      Desc Main
                                         Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                           )
    In re:                                                                 ) Chapter 11
                                                                           )
    SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                         ) Case No. 19-80064-TLS
                                                                           )
                            Debtors.                                       ) (Jointly Administered)
                                                                           )

                    APPLICATION AND REQUEST FOR PAYMENT OF
             ADMINISTRATIVE EXPENSE CLAIMS ON BEHALF OF 3M COMPANY
                  AND NOTICE OF OBJECTION/RESISTANCE DEADLINE


             3M Company (“3M”), by and through its undersigned counsel, pursuant to this Court’s

Order (I) Setting a Bar Date for Filing Proofs of Claim, Including Claims Arising Under Section

503(b)(9) of the Bankruptcy Code, (II) Setting a Bar Date for the Filing of Proofs of Claim by

Governmental Units, (III) Setting a Bar Date for the Filing of Requests for Allowance of

Administrative Expense Claims, (IV) Setting an Amended Schedules Bar Date, (V) Setting a

Rejection Damages Bar Date, (VI) Setting a Premise Liability Claims Bar Date, (VII) Approving

the Form of and Manner for Filing Proofs of Claim, (VIII) Approving Notice of the Bar Dates, and

(IV) Granting Related Relief [Doc. No. 421] (“Bar Date Order”) entered on February 14, 2019,

hereby submits this request for payment of its administrative expense claims (this “Request”), as

follows:2



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
  3M holds an administrative expense claim that arose between January 16, 2019 (the “Petition Date”) and April 1,
2019 in the amount of $76,296.59 (the “Postpetition Administrative Expense Claim”). In addition, 3M holds an
administrative expense claim in the amount of $116,142.58 that is entitled to priority under section 503(b)(9) of the
Case 19-80064-TLS           Doc 850        Filed 04/01/19 Entered 04/01/19 15:18:51                      Desc Main
                                          Document      Page 2 of 3



   1.    Name of Creditor:                  3M Company

   2.    Amount of Claim(s):                $192,439.17, including:
                                                a. Postpetition Administrative Expense Claim in the
                                                   amount of $76,296.59; and
                                                b. Section 503(b)(9) Claim in the amount of
                                                   $116,142.58.

   3.    Basis for Claim(s):                    a. Postpetition Administrative Expense Claim: amount
                                                   due 3M for goods provided to Debtors on a post-
                                                   petition basis; and
                                                b. Section 503(b)(9) Claim: amount due 3M for good
                                                   received by the Debtors within 20 days before the
                                                   Petition Date.

   4.    Backup to Claim:                       a. Postpetition Administrative Expense Claim:
                                                   attached hereto as Exhibit A is a summary of
                                                   invoices reflecting goods provided to Debtors on a
                                                   post-petition basis; and attached hereto as Exhibit B
                                                   are true and correct copies of the related invoices;
                                                   and
                                                b. Section 503(b)(9) Claim: supporting documentation
                                                   was provided with the 3M POC and is available from
                                                   the undersigned upon request.

   5.    Reservation of Rights:             3M reserves the right to seek allowance of post-petition
                                            charges, interest, costs and attorneys’ fees, as applicable.

   6.    Right to Amend:                    3M specifically reserves its right to amend or supplement
                                            this Request for any purpose.

   7.    9013-1 Notice:                     Please take notice that pursuant to Local Rule 9013-1(E),
                                            any objection or resistance to this Application and Request
                                            for Payment of Administrative Expense Claim must be filed
                                            on or before April 22, 2019 (“Resistance Date”). If no
                                            objection or resistance is timely filed on or before the


Bankruptcy Code for the value of the goods delivered to and received by the Debtors in the twenty (20) days prior to
the Petition Date (the “Section 503(b)(9) Claim”). Pursuant to the requirements of paragraph 4 of the Bar Date Order,
3M previously asserted its Section 503(b)(9) Claim in 3M’s filed proofs of claim designated as Claim Numbers 1961
and 2132 (collectively, the “3M POC”). Notwithstanding the Bar Date Order’s clear and unambiguous language that
administrative claims arising section 503(b)(9) may be asserted via proof of claim, rather than via a request for
administrative expense, Article II.A. of the Debtors’ proposed plan (Docket No. 570, the “Plan”) appears to imply that
all administrative claims (including those arising under section 503(b)(9)) must be asserted by a request for payment
of administrative expense filed and served on the debtors before the Administrative Claims Bar Date (as defined in
the Plan) and pursuant to procedures specified in a yet-to-be-issued confirmation order. Out of an abundance of
caution, 3M hereby reasserts and requests payment of its Section 503(b)(9) Claim herein.

                                                          2
Case 19-80064-TLS        Doc 850     Filed 04/01/19 Entered 04/01/19 15:18:51              Desc Main
                                    Document      Page 3 of 3


                                      Resistance Date, then pursuant to Local Rule 9013-1(D) the
                                      Court may enter an order in favor of the moving party.

Dated: April 1, 2019                              Respectfully submitted,

                                                  3M COMPANY

                                                  By: /s/ Alison Elko Franklin
                                                     Alison Elko Franklin
                                                     (admitted pro hac vice)
                                                     Dentons US LLP
                                                     303 Peachtree Street, Suite 5300
                                                     Atlanta, Georgia 30308
                                                     Telephone: (404) 527-4000
                                                     Facsimile: (404) 527-4198
                                                     E-Mail:      alison.franklin@dentons.com

                                                      Counsel for Creditor 3M Company

                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on the 1st day of April 2019, I electronically filed the above-
referenced pleading in the above-captioned case with Clerk of the United States Bankruptcy Court
using the CM ECF System which sent electronic notification of such filing to those parties
receiving electronic notice therein.

                                                  By: /s/ Alison Elko Franklin
                                                     Alison Elko Franklin



110614619\V-1




                                                  3
